IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT

EX REL NELSON, CHARLES,                   : No. 72 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
WELLS FARGO BANK, N .A., PHELAN           :
HALLINAN LLP, ROSEANN E.                  :
WEISBLATT,                                :
                                          :
                   Respondents            :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of June, 2016, the Application for Extraordinary and/or

King’s Bench Jurisdiction is DENIED.